Citation Nr: 1212974	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  He died in July 2008.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).  

In a rating decision in February 2010, the Appellant was granted death pension benefits and the claim is no longer on appeal.  

In July 2011, the Appellant withdrew her request for a hearing before the Board. 

In January 2012, the Appellant's representative raised the claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151, which is referred to an Agency of Original Jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and the Veteran was not exposed to Agent Orange. 

2.  At the time of his death, the Veteran did not have a service-connected disability. 






3.  According to the death certificate, the Veteran died in July 2008, and the cause of death was right lower lobe pneumonia and Klebsiella (bacteria infection) and  methicillin-resistant Staphylococcus aureus (MRSA); other significant conditions listed on the death certificate as contributing to, but not resulting in, death were head and neck cancer, chronic obstructive pulmonary disease, and alcohol abuse;  tobacco was also indicated as contributing to the cause of death; an autopsy was not performed. 

4.  Neither right lower lobe pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), head and neck cancer (cancer of the larynx), nor chronic obstructive pulmonary disease was affirmatively shown to have had onset during service; head and neck cancer (cancer of the larynx) as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; neither right lower lobe pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), head and neck cancer (cancer of the larynx), nor chronic obstructive pulmonary disease, first diagnosed after service beyond the one-year presumptive period for a head and neck cancer (cancer of the larynx) as chronic disease, was unrelated to an injury, disease, or event in service.   

5.  The Veteran did not have a service-connected disability that caused or aggravated the Veteran's alcohol abuse or his use of tobacco. 

6.  At the time of his death, the Veteran did not have any pending claim for VA benefits.






CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1112, 1116, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The criteria for entitlement to accrued benefits are not met. 38 U.S.C.A. § 5121  (West 2002); 38 C.F.R. § 3.1000 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2008 and in September 2009.  










The Appellant was notified of the evidence needed to substantiate the claim of service connection for the cause of death, namely, that a service-connected disability caused or contributed to the cause of the Veteran's death.  The Appellant was notified that the Veteran did not have a service-connected disability when he died.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for the cause of death based on a condition service connected and for a condition not yet service connected, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Appellant was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit non-Federal records, such a private medical records, or authorize VA to obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of the claim.

The Appellant was also notified that for a claim of accrued benefits the evidence must show that the Veteran died before he received a benefit to which he was entitled based on the evidence of record at the time of the Veteran's death.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre- adjudication VCAA notice); 




of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a service-connected condition and for a condition not yet service connected).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the statement of the case, dated in February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  

VA has not obtained a VA medical opinion under the duty to assist on the claim of service connection for the cause of the Veteran's death, because the evidence does not indicate that any fatal principal or contributory cause of death may be associated with service on the basis that the medical evidence suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 





On the claim for accrued benefits, as the question in this case is whether the Veteran had a pending claim at the time of his death, which does not require a medical opinion to decide the claim on the merits, a VA medical opinion need not be obtained.  38 C.F.R. § 3.159(c)(4). 

As the Appellant has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection for the Cause of Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.

A service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.






The standards for determining whether a disability is service-connected are:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 and 1131.

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Service connection may also be warranted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disability is proximately due to or the result of a service connected disability. 38 C.F.R. § 3.310(a).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cancer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

According to the death certificate, the Veteran was 61 when he died in July 2008. The cause of death was right lower lobe pneumonia and Klebsiella (bacteria infection) and methicillin-resistant Staphylococcus aureus (MRSA) with onset more than seven days before death.  Other conditions listed on the death certificate as contributing to, but not resulting in, death were head and neck cancer, chronic obstructive pulmonary disease (COPD), and alcohol abuse.  Tobacco was also indicated as contributing to the cause of death.  No autopsy was performed. 

According to service personnel records, the Veteran served on active duty from July 1963 to July 1966.  The Veteran had two years and seven months of foreign service in Europe.  In December 2009, the National Personnel Records Center reported that there was no evidence in the Veteran's personnel file that he was in Vietnam. 


The service treatment records show that the Veteran was in Germany from about December 1963 to July 1966.  The service treatment records show that the Veteran was treated for symptoms of nasal congestion and left-sided chest pain with a finding of a clear chest (January 1965), a cold (January 1965 and July 1965), of sinusitis (May 1965), of rhinitis (May 1966), and of an upper respiratory infection (June 1966).  

The remainder of the service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of right lower lobe pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), head and neck cancer (cancer of the larynx), chronic obstructive pulmonary disease, or alcohol abuse.  A chest X-ray on separation examination was read as normal. 

After service, the Veteran and the Appellant were married in April 1982.  

VA records show that in April 2002 complained of symptoms of hoarseness, a sore throat, dysphagia, and a neck mass, which had started about three months earlier. History included smoking one to two packs of cigarettes a day for more than 15 years and drinking four to five beers a day for more than 10 years.  The Veteran was referred to an outside ENT consultant.  

Private medical records show that in April 2002 the Veteran was evaluated for a four to five month history of left neck lymphadenopathy associated with difficulty swallowing and hoarseness, left otalgia, dyspnea on exertion, and shortness of breath.  History included smoking one to two packs of cigarettes a day for years and drinking two to three beers a day. A CT scan showed a laryngeal mass.  




A biopsy from the left endolarynx showed squamous cell carcinoma.  The diagnosis was head and neck cancer, specifically, squamous cell of the larynx.  

In July 2003, the Veteran filed a claim for VA pension.  In a rating decision in February 2004, the RO granted the benefit.  

VA records show that in June 2007 the Veteran was admitted for evaluation of generalized weakness.  History included smoking two to three packs a day since the Veteran was a teenage and alcohol abuse.  The findings included pulmonary infiltrates by X-ray.  The assessments were septic shock and alcoholism.  On discharge in July 2007, a CT scan showed a resolving pneumonic process. 

VA records show that in August 2007 history included chronic obstructive pulmonary disease since 2007.  

VA records show that in May 2008 the Veteran was admitted for seizure activity associated with hyponatremia due to either alcohol abuse or suspected lung cancer. History included pneumonia in 2007, throat cancer, chronic obstructive pulmonary disease, alcohol addiction, and smoking for 46 years.  The Veteran was treated palliatively and discharged to home care. 

VA records show that in July 2008, the Veteran was admitted again for seizure activity.  Medical history included recurrent pneumonia, upper respiratory infection, chronic obstructive pulmonary disease, alcohol addiction, throat cancer, and smoking three packs of cigarettes a day for 46 years.  X-rays showed right lower lobe pneumonia.  A sputum culture showed Klebsiella pneumoniae, and a bacteriology report showed methicillin-resistant Staphylococcus aureus.  The Veteran was discharged to hospice care, and the Veteran died a day later.  



At the time of his death, the Veteran was not service connected for any disability.  And the Veteran did not have a claim pending. 

In August 2008, the Appellant filed the current claims.

In her notice of disagreement and in her substantive appeal, the Appellant argued that the cancer that caused the Veteran's death was due to the Veteran's exposure to Agent Orange while in service in Vietnam.  

Analysis

The Claim based on Fatal Conditions not yet Service Connected

During his lifetime, the Veteran did not have an adjudicated service-connected disability.  

Therefore, as identified on the death certificate, the factual and legal questions presented are whether service connection can be established for any of the fatal conditions that either caused or contributed to the cause of the Veteran's death, namely, right lower lobe pneumonia and Klebsiella (bacteria infection) and methicillin-resistant Staphylococcus aureus (MRSA) as the principal causes of death, or head and neck cancer (cancer of the larynx), chronic obstructive pulmonary disease, alcohol abuse, and tobacco use as contributing to the cause of death. 

The Board will separately address the Appellant's argument about exposure to Agent Orange, as well as alcohol abuse and tobacco use as contributory causes of death.



On the basis of the service treatment records neither right lower lobe pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), head and neck cancer (cancer of the larynx), nor chronic obstructive pulmonary disease was affirmatively shown to be present during service and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Although the Veteran was treated for symptoms of nasal congestion, cold, sinusitis, rhinitis, and an upper respiratory infection, the symptoms were not complicated by evidence of any lung involvement, that is, pneumonia or obstructive lung disease, by clinical finding or by X-ray as the X-ray on separation examination was read as normal.  

And the Appellant does not argue that pneumonia and chronic obstructive pulmonary disease were associated with any injury, disease, or event in service.  And there is no medical evidence of such an association.  As there is no competent lay or medical evidence either contemporaneous with or after service that right lower lobe pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), head and neck cancer (cancer of the larynx), or chronic obstructive pulmonary disease was otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not established.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  






Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Under 38 C.F.R. § 3.159, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

After service, head and neck cancer (cancer of the larynx) was first documented in 2002 more than 35 years after service, well beyond the one-year presumptive period following separation from service in 1966 for cancer of the larynx as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection for cancer of the larynx as chronic disease is not established.  None of the other fatal conditions, namely, pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), or chronic obstructive pulmonary disease is on the list of chronic diseases subject to presumptive service connection under 38 U.S.C.A. § §1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309.  

As for service connection for the fatal principal and contributory causes of death based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), none of the fatal conditions, that is, pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), cancer of the larynx, nor chronic obstructive pulmonary disease is a condition under case law where lay observation has been found to be competent.  


Therefore, the determination as to whether the fatal conditions were present during service or were related to an event, injury, or disease in service is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether a chronic condition has been present since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Under certain circumstances, the Appellant as a lay person is competent to establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), cancer of the larynx, or chronic obstructive pulmonary disease cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, none of the fatal conditions is a simple medical condition that the Appellant is competent to identify.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the fatal conditions. 

And no medical professional has related pneumonia, Klebsiella (bacteria infection), methicillin-resistant Staphylococcus aureus (MRSA), cancer of the larynx, or chronic obstructive pulmonary disease to an injury, disease, or event in service.





To the extent the Appellant implies a causal relationship between the fatal conditions and service, the "nexus" requirement, such an implication would constitute the Appellant's opinion and the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's perception and does not require specialized education, training, or experience. 

As the Appellant as a lay person is not competent to declare either the presence or diagnosis of any of the fatal conditions, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Appellant is qualified through specialized education, training, or experience to offer an opinion on the causal relationship between any fatal condition and an injury, disease, or event in service. 

Exposure to Agent Orange

As for the Appellant's argument that the Veteran was exposed to Agent Orange in Vietnam, resulting in cancer of the larynx, which was listed on the death certificate as contributing to the cause of the Veteran's death, a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 



If a Veteran was exposed to certain herbicides, including Agent Orange, during active service, cancer of the larynx will be presumed to have been incurred in service if manifest to a compensable degree, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In this case, there is no evidence that the Veteran served in Vietnam.  The service personnel record, the DD Form 214, shows that the Veteran had two years and seven months of foreign service in Europe and the service treatment records show that the Veteran served in Germany from about December 1963 to July 1966, not in Vietnam.  And in December 2009, the National Personnel Records Center reported that there was no evidence in the Veteran's personnel file that he was in Vietnam. 

As the Veteran did not serve in Vietnam, the presumption of exposure to Agent Orange and the presumption of service connection for cancer of the larynx due to exposure to Agent Orange do not apply.  38 U.S.C.A. § 1116. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), the Appellant is not precluded from establishing service connection with proof of actual exposure to Agent Orange and proof of direct causation due to exposure to Agent Orange . Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Except for the Appellant's assertion, there has been no evidence presented that the Veteran was actually exposed to Agent Orange in service.  




Without evidence of actually exposure to Agent Orange, the Board need not reach the question of exposure actually causing cancer of the larynx under Combee.  And exposure to Agent Orange resulting in cancer of larynx as a contributory cause of death is not established. 

Alcohol Abuse

The death certificate list alcohol abuse as a contributory cause of death.   

Under 38 U.S.C.A. §§ 1110 and 1131, for claims filed after October 31, 1990, a disability the result of the Veteran's abuse of alcohol cannot be service connected on a direct basis for the purpose of VA benefits, including service connection for the cause of the Veteran's death.  VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998). 

While direct service connection is precluded, service connection may be established for an alcohol-abuse disability under 38 C.F.R. § 3.310(a), that is, an alcohol-abuse disability that is proximately due to or the result of a service-connected disease or injury (also referred to as secondary service connection).  VAOPGCPREC 7-99 (1999). 

VA may award compensation for the cause of the Veteran's death based on either the Veteran's death from an alcohol -abuse disability secondarily service connected under 38 C.F.R. § 3.310(a) or based on a Veteran's death while in receipt of or entitled to receive compensation for an alcohol-abuse disability secondarily service connected under section 3.310(a) and continuously rated totally disabling for an extended period immediately preceding death under 
38 U.S.C. § 1318. 



As the Veteran did not have a service-connected disability at the time of death and as service connection has not been established for any other fatal condition, the legal requirement for a service-connected disability is not established and there is no factual or legal basis to consider alcohol abuse as a condition secondary to a service-connected disability and alcohol abuse as a contributory cause of death is not established.  

Tobacco Use

The death certificate list tobacco use as a contributory cause of death. 

Although it is not shown that the Veteran smoked in service, the Veteran had a 46 year history of cigarette smoking in 2008, which would cover the period he was in service.  Under 38 U.S.C.A. § 1103, for a claim filed after June 9, 1998, a Veteran's death shall not be service connected on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.

Nevertheless, 38 U.S.C. § 1103 does not prohibit secondary service connection for a disability related to the Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability not service connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (2003). 








As the Veteran did not have a service-connected disability and as service connection has not been established for any other fatal condition, the legal requirement for a service-connected disability is not established and there is no factual or legal basis to consider tobacco abuse as a condition secondary to a service-connected disability and tobacco use as a contributory cause of death is not established.

Summary 

For these reasons, service connection under 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that a disease was incurred in service) is not established. 

And in the absence of medical evidence suggesting a causal relationship between any fatal condition and an injury, disease, or event in service, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association of the fatal conditions and service, VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d) by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the purpose of deciding the theories of service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112 and § 1137 as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Appellant's credibility and as there is no competent evidence to support the claim.  


In other words, there is no competent evidence of a material issue of fact, that is, a fatal condition caused or contributed to the cause of death.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible). 

It is the Appellant's general evidentiary burden to establish all elements of a claim, including a causal relationship.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Accrued Benefits 

Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of the Veteran's death under existing ratings or decisions, or those based on evidence in the file at the date of death and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to the Veteran's spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death.  38 U.S.C.A. §§ 5101(a), 5121(a); see Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c).  





The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d). 

The Veteran died in July 2008.  The evidence of record does show that the Veteran had a claim pending at the time of his death, or that the Veteran was otherwise entitled to unpaid benefits under an existing rating or decision.

Although the Appellant timely applied for accrued benefits within one year of the Veteran's death, there is no evidence that the Veteran had any pending claim at the time of his death. Accordingly, the Appellant's claim for accrued benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


